DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 5/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,517,792 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a Cardio-Pulmonary Resuscitation (CPR) system comprising: a retention structure including a central member, a leg, and a back plate, the central member configured to couple to the back plate via the leg; a battery wire, a supported portion of the battery wire supported by the leg, and a flexible portion distinct from the supported portion, the flexible portion being supported by neither the central member nor the leg;  a battery configured to be supported by the retention structure as substantially claimed in claim 1.  These limitations in combination with the rest of the limitations of claim 1 are not reasonably taught or suggested by the prior art of record.
Similarly the prior art fails to disclose a CPR system comprising: a retention structure including a central member, a leg, and a back plate, the central member configured to couple to the back plate via the leg; a first battery supported by the retention structure and configured to be electrically coupled and provide energy to the motor, a second battery supported by the retention structure and configured to be electrically coupled and to provide energy to the motor when the central member is coupled to the back plate; and a receiving circuit electrically coupled to the first battery, the second battery, and the motor, the receiving circuit configured to prohibit the motor from receiving energy from one of the first battery and the second battery. These limitations in combination with the rest of the limitations of claim 11 are not reasonably taught or suggested by the prior art of record.
The prior art of record fails to disclose a CPR system comprising: a retention structure including a central member, a leg, and a back plate, the central member configured to couple to the back plate via the leg; a battery wire including a first end, a second end opposite the first end, and a supported portion of the battery wire that is least 4 cm long being supported by the leg; a battery including a battery housing supported by the leg. These limitations in combination with the rest of the limitations of claim 20 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785